     Case 5:19-cv-00064-TKW-MJF Document 24 Filed 06/19/20 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                         PANAMA CITY DIVISION

JOSE DELEON,

      Plaintiff,

v.                                                  Case No. 5:19cv64-TKW-MAF
KENNETH RAPPAPORT, et al.,

      Defendant.
                                               /

                                      ORDER

      This case is before the Court based upon the magistrate judge’s Report and

Recommendation (Doc. 21). No objections were filed. Having reviewed the Report

and Recommendation and the case file, I agree with the magistrate judge’s

determination that the amended complaint fails to state an Eighth Amendment

deliberate indifference claim against any of the defendants and is due to be dismissed

under 28 U.S.C. §§1915(d)(2)(B)(ii) and 1915A(b)(1). Accordingly, it is

      ORDERED that:

      1.     The magistrate judge’s Report and Recommendation is adopted and

             incorporated by reference in this Order.

      2.     The amended complaint (Doc. 20) is DISMISSED with prejudice, and

             the Clerk shall close the file.
Case 5:19-cv-00064-TKW-MJF Document 24 Filed 06/19/20 Page 2 of 2




DONE and ORDERED this 19th day of June, 2020.

                        T. Kent Wetherell, II
                       T. KENT WETHERELL, II
                       UNITED STATES DISTRICT JUDGE




                               2
